DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2020 has been entered.
Response to Amendment
With regards to the amendment filed on 12/03/2020, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 2-8, 10-16, 18-22, and 24-26 are pending.  Claims 2-8, 10-16, 18, and 19 are withdrawn from further consideration pursuant to a previous restriction requirement.
Response to Arguments
Applicant’s arguments with respect to claim(s) 20-22 and 24-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on 01/08/2021 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent No. 9,207,399 to Roth et al. (hereinafter “Roth”) in view of Patent Pub. No. US 2007/0160326 A1 to Kwakernaak et al. (“Kwakernaak”), and further in view of Patent No. 8,873,910 to Bulthuis et al. (“Bulthuis”).  Bulthuis was cited by applicant(s) in the IDS filed 01/03/2020.
In re claim 20, Roth discloses, an arrayed waveguide grating (“AWG”), see FIG. 6C, comprising: 
a first star coupler located between input waveguide (642) and waveguides (650); 
a second star coupler located between waveguides (650) and output waveguides (644); 
an array of waveguides (650) connecting the first star coupler and the second star coupler; 
one or more first port waveguides (642) connected to the first star coupler; and 
one or more second port waveguides (644) connected to the second star coupler, wherein: 
the AWG is on a silicon on insulator wafer (col. 3, lines 59-65; col. 12, lines 30-34)
a first optical path, from a first waveguide of the first port waveguides (642), through a first waveguide of the array of waveguides (650), to a first waveguide of the second port waveguides (644), includes a portion within region (652), having a first length, within a first material, the first material having a first thermo-optic coefficient (“high dn/dT”), the first thermo-optic coefficient being greater than zero, 

a second optical path, from the first waveguide of the first port waveguides (642), through a second waveguide of the array of waveguides (650), to the first waveguide of the second port waveguides (644), includes a portion within region (652), having a second length, within the first material, 
the remainder of the second optical path is within the second material, and 
the second length is different from the first length because the region (652) is “wedge-shaped”;
the second material may be crystalline silicon (col. 12, lines 55-58; claim 9).  See column 11, line 40 to col. 12, line 58 of Roth for further details. 

Thus, Roth only differs from claim 20 in that he does not teach that: 
his second length is less than 800 microns, 
his first material is hydrogenated amorphous silicon, and
his first optical path and second optical path satisfy the equation: 
    PNG
    media_image1.png
    69
    283
    media_image1.png
    Greyscale
to a sufficient extent that a rate of change, with temperature, of a center wavelength of a channel of the AWG is less than 70 pm /°C. 

A second length of less than 800 microns, however, would have been obvious to use in Roth. This is because a second length of less than 800 microns would have been desirable to achieve a 

Kwakernaak also teaches that hydrogenated amorphous silicon “provides high electrical quality and relatively low optical absorption” and can be used to form AWG’s. See paragraphs [0026] and [0031] of Kwakernaak. Thus, it would have been obvious to use the hydrogenated amorphous silicon disclosed by Kwakernaak as the first material in Roth because the hydrogenated amorphous silicon of Kwakernaak is advantageous for use as a waveguide in an AWG. 

Lastly, Bulthuis teaches designing an AWG to satisfy the equation: 
    PNG
    media_image2.png
    99
    303
    media_image2.png
    Greyscale
 so that the AWG exhibits athermal behavior, thereby minimizing a “center wavelength shift with temperature”.  See col. 6, line 5 to col. 8, line 12 of Bulthuis. Bulthuis further teaches that his teachings can be used to achieve “center wavelength variation to less than about 40 pm over the temperature range -50 C to +90 C, or to less than about 10 pm over the temperature range 0 C to +70 C”. See col 18, lines 1-5 of Bulthuis.

In order to achieve the center wavelength variation taught by Bulthuis, the AWG of Roth in view of Kwakernaak would have been designed to satisfy the aforementioned equation taught by Bulthuis, thereby obtaining the invention specified by claim 20.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention . 

Claims 26, 21, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth in view of Kwakernaak.  
In re claim 26, Roth, as previously discussed, discloses an arrayed waveguide grating (“AWG”), see FIG. 6C, comprising: 
a first star coupler located between input waveguide (642) and waveguides (650); 
a second star coupler located between waveguides (650) and output waveguides (644); 
an array of waveguides (650) connecting the first star coupler and the second star coupler; 
one or more first port waveguides (642) connected to the first star coupler; and 
one or more second port waveguides (644) connected to the second star coupler, wherein: 
a first optical path, from a first waveguide of the first port waveguides (642), through a first/upper waveguide of the array of waveguides (650), to a first waveguide of the second port waveguides (644), includes a portion within region (652), having a first length, within a first material, the first material having a first thermo-optic coefficient (“high dn/dT”), the first thermo-optic coefficient being greater than zero, 
the remainder of the first optical path is within a second material outside region (652), the second material having a second thermo-optic coefficient, the second thermo-optic coefficient being greater than zero, 
a second optical path, from the first waveguide of the first port waveguides (642), 
the remainder of the second optical path is within the second material, 
the second material may be crystalline silicon (col. 12, lines 55-58; claim 9); 
the first/upper waveguide of the array of waveguides (650) is longer than the second/lower waveguide of the array of waveguides (650) as seen in FIG. 6C,
the second length is greater than the first length because the region (652) increases in width in a direction from the first/upper waveguide to the second/lower waveguide as seen in FIG. 6C.  See column 11, line 40 to col. 12, line 58 of Roth for further details. 

Thus, Roth only differs from claim 20 in that he does not teach that his first material is hydrogenated amorphous silicon.  Kwakernaak, as previously discussed, teaches that hydrogenated amorphous silicon “provides high electrical quality and relatively low optical absorption” and can be used to form AWG’s. See paragraphs [0026] and [0031] of Kwakernaak. Thus, it would have been obvious to use the hydrogenated amorphous silicon disclosed by Kwakernaak as the first material in Roth because the hydrogenated amorphous silicon of Kwakernaak is advantageous for use as a waveguide in an AWG. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 26 in view of Roth combined with Kwakernaak. 

In re claim 21, the first waveguide of the array of waveguides (650) of Roth would have included a portion, having a length equal to the first length, within the hydrogenated amorphous silicon of Kwakernaak for the same reason mentioned with respect to claim 26, 
the remainder of the first waveguide of the array of waveguides (650) would have been composed of the crystalline silicon disclosed by Roth, 
the second waveguide of the array of waveguides (650) of Roth would have included a portion, having a length equal to the second length, within the hydrogenated amorphous silicon of Kwakernaak for the same reason mentioned with respect to claim 26, and 
the remainder of the second waveguide of the array of waveguides (650) of Roth would have been composed of the crystalline silicon disclosed by Roth.

In re claim 24, as seen in FIG. 6C of Roth, the first portion of the first optical path within the first material is a continuous portion of the first optical path. 

In re claim 25, because the AWG of Roth in view of Kwakernaak would have all of the same physical structure required by claim 25, it must necessarily follow that the proposed combination of Roth in view of Kwakernaak would inherently exhibit the same claimed maximum change of a center wavelength of the AWG over the temperature range specified by claim 25.  Alternatively, Bulthuis, as discussed above, teaches how to achieve a “center wavelength variation to less than about 40 pm over the temperature range -50 C to +90 C, or to less than about 10 pm over the temperature range 0 C to +70 C”. See col 18, lines 1-5 of Bulthuis.  In order to achieve the center wavelength variation taught by Bulthuis, the AWG of Roth in view of Kwakernaak would have been designed to satisfy the . 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth in view of Kwakernaak as applied to claim 26 above, and further in view of Patent Pub. No. US 2003/0123799 A1 to Lazaro Villa (“Lazoro Villa”).  Lazoro Villa was cited by applicant in the IDS filed 09/25/2018.
In re claim 22, as seen in his FIG. 6C, the first star coupler of Roth includes a free propagation region that may be composed of the crystalline silicon disclosed by Roth. Thus, Roth in Kwakernaak only differs from claim 22 in that Roth does not teach that his free propagation region includes an area composed of his hydrogenated amorphous silicon, the area including a wedge-shaped portion.  

Lazaro Villa, on the other hand, discloses an AWG (10) comprising a free propagation region (16) that includes an area (24) composed of a different material than the remainder of the free propagation region (16), the area (24) including a wedge-shaped portion (24).  See paragraphs [0040]-[0042] of Lazaro Villa.  In order to provide the AWG of Roth in view of Kwakernaak with improved athermal characteristics, a wedge-shaped portion of Roth’s free propagation region would have also been made of Kwakernaak’s hydrogenated amorphous silicon material, thereby obtaining the invention specified by claim 22.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to obtain the invention specified by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
January 15, 2021